Per Curiam,
. The facts and circumstances of which the decree in this case is predicated, are clearly and concisely presented in the report of the learned master, whose findings of fact appear to have been fully warranted by the testimony. We find no error in his conclusions, the most important of which is that “the best interests of the minors will be preserved by allowing them to remain with their aunt, the petitioner, with whom they are happy and form a united family.” In the exercise of a sound discretion, we think the court was clearly right in dismissing the exceptions and entering the decree complained of.
For reasons given by the learned master the decree is affirmed and appeal dismissed with costs to be paid by appellants.